DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
This application contains claims directed to the following patentably distinct species of method of forming MEMS devices: 
I. The MEMS device having the first 122a, 124a and second 122b, 124b capacitor plates of the first 122 and second 124 capacitors, respectively, formed on the cap 128 as shown in Fig. 1 and made by the method delineated in Fig. 2 and shown in associated Figs. 3A-3E.
II. The MEMS device having the first capacitor plates 422a, 424a of the first 422 and second 424 capacitors, respectively, formed on the cap 128 and the second capacitor plate 422b, 424b of the first 422 and second 424 capacitors, respectively, formed on the “passive substrate 420” or, as claimed, the “passive layer substrate” as shown in Fig. 4 and made by the method delineated in Fig. 5 and shown in associated Figs. 6A-6G.
The species are independent or distinct because they include the mutually exclusive features described in the figures.  In other words, the first and second capacitor plates of each of the capacitors cannot simultaneously be only on the cap 128 and on both the cap and the passive substrate 420.  
 In addition, these species are not obvious variants of each other based on the current record.



Search and examination burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Requirements for complete response
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.  In this regard, independent claim 1 is drawn solely to the species shown in Figs. 4, 5, and 6A-6G, while independent claim 12 is drawn solely to the species shown in Figs. 1, 2, and 3A-3E.  
Further in this regard, that the claim term “passive layer substrate” in claim 1 equates to the “passive substrate 420” in Figs. 6A-6G is evidenced by the claim requirements “a first capacitor plate of a first capacitor on an exterior surface of the cap [128]” and “a second passive layer substrate [420]” which is only shown in Figs. 4 and 6A-6G.  {NOTE, however, that the specification uses “passive layer substrate” without any reference characters pertaining to the figures, thereby confusing the meaning of “passive layer substrate” versus “passive substrate”.  Applicant may consider revising the specification to make clear that which Applicant means by “passive substrate 420” versus “passive layer substrate”, if any.  In addition, each of claims 3 and 4 recites the feature “the passive substrate” versus “the passive layer substrate” recited in claim 1, thereby (1) lacking proper antecedent basis in the claims (and will require a rejection under 35 USC 112(b) unless Applicant amends the claim prior to examination on the merits), and (2) further confusing the distinction, if any, between that which is claimed in claim 1 (i.e. “passive layer substrate”) versus that which is shown in Figs. 4 and 6A-6G (i.e. “passive substrate 420”).  
By contrast to the species shown in Figs. 4 and 6A-6G, independent claim 12 requires “forming a first capacitor plate of a first capacitor on an interior surface [130] of a cap [128]; forming a second capacitor plate of the first capacitor on an exterior surface [132] of the cap [128],” which is only shown in Figs. 1 and 3A-3E.  Note also that claim 1 recites the feature “the passive layer substrate” in the last line which (1) is nowhere shown in Figs. 1 and 3A-3E and will lead to an objection to the drawings for failing to show claimed subject matter, and (2) lacks antecedent basis in the claim )and will require a rejection under 35 USC 112(b) unless Applicant amends the claim prior to examination on the merits).  Moreover, because claim 12 recites “the passive layer substrate” but none is shown in the embodiment shown in Figs. 1 and 3A-3E, this further confuses that which Applicant means by the feature “passive layer substrate” versus “passive substrate”, if there is any distinction.  Finally, claim 20, like claims 3 and 4 discussed above, recites the feature “the passive substrate” versus “the passive layer substrate” recited in 
Applicant should consider making corrections to one or more of the claims, the specification, and the drawings in order to allow a proper examination on the merits. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species  --including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Information regarding traversal of the restriction
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship information
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814